Citation Nr: 0916346	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability claimed as 
"body lice."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty in the U.S. Army from 
September 1967 to August 1969.  He served in the U.S. Army 
Reserve from September 1976 to September 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a skin 
condition claimed as body lice.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for chronic body lice.  
He essentially argues that service connection for body lice 
is warranted, as he has continued to have the same problem of 
body lice that he developed during a period of active duty 
for training in June 1979.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).

The RO has not yet obtained verification of the nature of the 
appellant's service with the Army Reserve in June 1979.  The 
distinction between active duty for training and inactive 
duty training is particularly important because if the 
appellant was serving on active duty for training in June 
1979, he is entitled to compensation for any disability 
resulting from a disease or injury incurred therein.  38 
U.S.C. §§ 101(24)(A)-(B), 1110, 1131.  For periods of 
inactive duty for training, however, the appellant would be 
entitled to compensation only for disability due to injuries.  

Given the discussion above, the Board finds that additional 
efforts are necessary in order to confirm the nature of the 
appellant's military duty in June 1979 with the Army Reserve.  

The Board also finds that the appellant should be afforded a 
VA medical examination in connection with his claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant recalls that in June 1979, his 
reserve unit was housed in a barracks at Fort Sam Houston 
which was "infested with crabs."  He recalls that his 
mattress, locker, and clothing were "completely infested."  
On the first night of duty, he recalls feeling "something 
biting me and I began to itch through the night.  The same 
occurred on the second night of duty and I was able to see 
'crabs' in my pubic hair."  After being treated in the 
dispensary, he and his platoon were moved to "more sanitary 
living quarters."  

In this case, despite significant efforts, the RO has been 
unable to locate service treatment records corresponding to 
the appellant's service in the U.S. Army Reserve.  It is 
clear that further requests for additional service treatment 
service records would be futile.  See McCormick v. Gober, 14 
Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

While service treatment records documenting the appellant's 
treatment for "crabs" in June 1979 are unavailable, given 
the nature of the condition and its observable symptoms, the 
Board finds that the appellant's lay statements may be 
competent to establish the in-service treatment for "body 
lice."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board notes that the 
appellant has also provided a statement from a fellow 
reservist who recalls witnessing "the crabs" in the 
barracks, as well as the appellant's seeking treatment at the 
dispensary.  The record on appeal also contains private 
medical records documenting treatment for pediculosis in 
2004, as well as parasite psychosis is November 2005.  Given 
this evidence, a VA medical examination is necessary.  
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appropriate repository of 
records and request 
verification of the nature of 
the appellant's service (i.e. 
active duty, active duty for 
training, or inactive duty for 
training) with the Army 
Reserve in June 1979 at Fort 
Sam Houston, Texas.  

2.  After the above 
development has been 
completed, the appellant 
should be afforded a VA 
medical examination for the 
purposes of determining the 
nature and etiology of any 
current "body lice" 
condition, including 
pediculosis and/or parasite 
psychosis.  The claims folder 
must be provided to the 
examiner for review in 
connection with the 
examination.  After examining 
the appellant and reviewing 
the claims folder, the 
examiner should provide an 
opinion, with supporting 
rationale, as to the whether 
it is at least as likely as 
not that that any current 
pediculosis and/or parasite 
psychosis identified on 
examination is causally 
related to the June 1979 
period of active duty for 
training during which the 
appellant was treated for 
"crabs."  The examiner should 
also provide an opinion, with 
supporting rationale, as to 
the whether it is at least as 
likely as not that that any 
current parasite psychosis is 
causally related to, 
aggravated by, or part and 
parcel of, the appellant's 
service-connected PTSD.  The 
examiner is advised that the 
term "at least as likely as 
not" does not mean within the 
realm of medical possibility, 
but rather that the medical 
evidence both for and against 
a conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of a certain conclusion 
as it is to find against it.

3.  After conducting any 
additional development deemed 
necessary, the RO should 
readjudicate the appellant's 
claim, considering all the 
evidence of record.  If the 
appellant's claim remains 
denied, he and his 
representative should be 
provided with a supplemental 
statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

